TBS INTERNATIONAL LIMITED & SUBSIDIARIESEXHIBIT 10.2 Date: as of March 23, 2009 BEDFORD MARITIME CORP. BRIGHTON MARITIME CORP. HARI MARITIME CORP. PROSPECT NAVIGATION CORP. HANCOCK NAVIGATION CORP COLUMBUS MARITIME CORP. and WHITEHALL MARINE TRANSPORT CORP., as joint and several Borrowers TBS INTERNATIONAL LIMITED, as Guarantor DVB GROUP MERCHANT BANK (ASIA) LTD., as Lender DVB GROUP MERCHANT BANK (ASIA) LTD., as Facility Agent and Security Trustee -and- DVB BANK SE THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND and NATIXIS, as Swap Banks FIRST AMENDATORY AGREEMENT Amending and Supplementing the Loan Agreement dated as of January 16, 2008 FIRST AMENDATORY AGREEMENT dated as of March 23, 2009 (this “Agreement”) AMONG (1) BEDFORD MARITIME CORP., BRIGHTON MARITIME CORP., HARI MARITIME CORP., PROSPECT NAVIGATION CORP., HANCOCK NAVIGATION CORP., COLUMBUS MARITIME CORP. and WHITEHALL MARINE TRANSPORT CORP., each a corporation organized and existing under the law of the Republic of The Marshall Islands, as joint and several borrowers (each, a “Borrower” and together, the “Borrowers”); (2) TBS INTERNATIONAL LIMITED, a company organized and existing under the law of Bermuda, as guarantor (the “Guarantor”); (3) DVB GROUP MERCHANT BANK (ASIA) LTD., acting through its office at 77 Robinson Road 30-02, Singapore, as lender (in such capacity, the “Lender”); (4) DVB GROUP MERCHANT BANK (ASIA) LTD., acting through its office at 77 Robinson Road 30-02, Singapore, as facility agent (in such capacity, the “Facility Agent”) for the Lender and as security trustee (in such capacity, the “Security Trustee”) for the Lender and the Swap Banks; and (5) DVB BANK SE (formerly DVB Bank AG), acting through its office at Friedrich-Ebert-Anlage 2-14, 600325 Frankfurt am Main, Federal Republic of Germany, THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND, acting through its office at Head Office, Building A3, Lower Baggot Street, Dublin 2, Ireland, and NATIXIS, acting through its office at BP 4 - F-75060, Paris Cedex 02, France, as swap banks (each, a “Swap Bank” and together, the “Swap Banks”). WITNESSETH THAT: WHEREAS, the Borrowers, the Guarantors, the Lender, the Facility Agent, the Security Trustee, the Swap Banks and others are parties to a loan agreement dated as of January 16, 2008 (the “Loan Agreement”); WHEREAS, as of the date hereof the Borrowers are in breach of the Collateral Maintenance Ratio required by Clause 10.3(a) of the Loan Agreement; and WHEREAS, upon the terms and conditions stated herein, the parties hereto have agreed pursuant to Clause 19.1(b) of the Loan Agreement to: (a) waive the Borrowers’ breach of the Collateral Maintenance Ratio required by Clause 10.3(a) of the Loan Agreement; (b) amend certain terms of the Loan Agreement; and (c) waive the requirements of Clauses 10.1(x) and 10.3(a) of the Loan Agreement with effect on and from the Effective Date (as defined below) until 12:00 am on January 1, 2010. NOW, THEREFORE, in consideration of the premises set forth above, the covenants and agreements hereinafter set forth, and other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereto agree as follows: 1 DEFINITIONS 1.1 Defined terms.Capitalized terms used but not defined herein shall have the meaning assigned such terms in the Loan Agreement.In addition: “Effective Date” means the first date on which all of the conditions precedent set forth in Clause 4.1 below have been satisfied or waived by the Facility Agent; and “Extraordinary Prepayment” means a prepayment by the Borrower in the amount of $9,784,000 to be applied solely to the prepayment in full of the repayment installments due on October 23, 2009 and January 23, 2010 under Clause 7.1 of the Loan Agreement, which Extraordinary Prepayment shall not effect the amount or timing of the remaining repayment installments due under Clause 7.1 of the Loan Agreement. 2 BREACH AND WAIVER; EXTRAORDINARY PREPAYMENT 2.1 Breach of Clause 10.3(a).The Obligors acknowledge and agree that, since February 20, 2009 and as of the date of this Agreement, the Borrowers have been and are in breach of the Collateral Maintenance Ratio required by Clause 10.3(a) of the Loan Agreement. 2.2 Waiver of breach.Pursuant to Clause 19.1(b) of the Loan Agreement, subject to the terms and conditions of Clauses 2.3 and 2.4 hereof the Credit Parties waive, as of the Effective Date but with effect from February 20, 2009, the Obligors’ breach of the Collateral Maintenance Ratio required by Clause 10.3(a) of the Loan Agreement. 2.3 Extraordinary Prepayment.In consideration of the waiver granted in Clause 2.2 above, the Borrowers hereby agree to make the Extraordinary Prepayment on or before March 31, 2009.In connection with such Extraordinary Prepayment, it shall not be necessary for the Borrowers to comply with Clauses 7.4(a), 7.4(b), 7.8(c) and 7.9 of the Loan Agreement. 2.4 Failure to make Extraordinary Prepayment.If the Borrowers fail to make the Extraordinary Prepayment as required by Clause 2.3 above, the Obligors acknowledge and agree that the waiver made in Clause 2.2 hereof and the amendments made in Clause 3 hereof shall be null, void and of no effect whatsoever and that the Credit Parties shall be entitled to all rights and to exercise all remedies afforded to them under the terms of the Loan Agreement (all of which are expressly reserved) as if (a) such waiver had not been made and (b) the Loan Agreement had not been amended by this Agreement. 3 AMENDMENTS AND WAIVERS 3.1 Amendments.Pursuant to Clause 19.1(b) of the Loan Agreement, the parties hereto agree to amend the Loan Agreement as follows with effect on and from the Effective Date: (a) The definition of “Margin” in Clause 1.1 is amended and restated to read as follows: ““Margin” means 4.00 percent per annum;” (b) The definition of “TBS Credit Facility” in Clause 1.1 is amended and restated to read as follows: ““Bank of America Credit Facility” means the Credit Agreement dated July 31, 2006, as amended or supplemented from time to time, among the Guarantor and certain of its subsidiaries as borrowers, Bank of America, N.A., as Administrative Agent and a Lender, Citibank, N.A., as Syndication Agent and a Lender, Westlb AG New York Branch, as Documentation Agent and a Lender, Keybank, N.A. as a Lender, LaSalle Bank, National Association, as a Lender, North Fork Business Capital Corporation, as a Lender, and Webster Bank National Association, as a Lender, upon the terms and conditions of which a $140.0 million credit facility was made available to the Guarantor and certain of its subsidiaries;” (c) The definition of “TBS Credit Facility Financial Covenants” in Clause 1.1 is amended and restated to read as follows: ““Bank of America Credit Facility Financial Covenants” means the covenants stated in Section 7.13 of the Bank of America Credit Agreement;” (d) The following definition is added to Clause 1.1: “RBS Credit Facility” means the Loan Agreement dated March 29, 2007, as amended or supplemented from time to time, among Argyle Maritime Corp., Caton Maritime Corp., Dorchester Maritime Corp., Longwoods Maritime Corp., McHenry Maritime Corp. and Sunswyck Maritime Corp. as Borrowers, the Banks and Financial Institutions listed in Schedule 1 thereto as Lenders, The Royal Bank of Scotland plc as Mandated Lead Arranger and The Royal Bank of Scotland plc as Bookrunner, Agent, Security Trustee and Swap Bank, upon the terms and conditions of which a $150.0 million credit facility was made available to such Borrowers;” (e) Clause 5.1 is amended and restated to read as follows: “Duration of normal Interest Periods.Each Interest Period in relation to the Outstanding Indebtedness shall be 3 months.” (f) Clause 10.2(h) is amended and restated to read as follows: “(i) none of the Borrowers shall incur any Financial Indebtedness other than (A) the Loan, (B) in the usual course of business, (C) as permitted by the Finance Documents and (D) Financial Indebtedness that is fully subordinated to the Loan; (ii) from March 23, 2009 until 12:00 am on January 1, 2010, the Guarantor shall not, on a consolidated basis, incur any Financial Indebtedness other than (1) the Loan, (2) in the usual course of business, (3) pursuant to the Bank of America Credit Facility, (4) pursuant to the RBS Credit Facility and (5) Financial Indebtedness that is fully subordinated to the Guarantor’s obligations under Clause 21 of the Loan Agreement;” (g) Clause 10.2(i) is amended and restated to read as follows: “(i) (A) from March 23, 2009 until 12:00 am on January 1, 2010 or (B) at any time thereafter if an Event of Default shall have occurred and so long as such Event of Default shall be continuing, the Guarantor shall not declare or pay any dividends or return any capital to any equity holder or authorize or make any other distribution, payment or delivery of property or cash to any equity holder as such, or redeem, retire, purchase or otherwise acquire, directly or indirectly, for value, any share of any class of its capital stock or other form of equity interest (or require any rights, options or warrants relating thereto but not including convertible debt) now or hereafter outstanding or set aside any funds for any of the foregoing purposes; and as of the date immediately preceding the date on which the Guarantor is able to declare, pay, return, authorize, make, redeem, retire, purchase, acquire or otherwise do any of the foregoing, the Guarantor shall establish to the satisfaction of the Facility Agent that no Event of Default has occurred and is continuing or would occur from declaring, paying, returning, authorizing, making, redeeming, retiring, purchasing, acquiring or otherwise doing any of the foregoing; (ii) if an Event of Default shall have occurred and so long as such Event of Default shall be continuing, none of the Borrowers shall declare or pay any dividends or return any capital to any equity holder or authorize or make any other distribution, payment or delivery of property or cash to any equity holder as such, or redeem, retire, purchase or otherwise acquire, directly or indirectly, for value, any share of any class of its capital stock or other form of equity interest (or require any rights, options or warrants relating thereto but not including convertible debt) now or hereafter outstanding, or repay any subordinated loans or set aside any funds for any of the foregoing purposes;” 3.2 Waivers.Pursuant to Clause 19.1(b) of the Loan Agreement, the Credit Parties agree to waive the requirements of Clauses 10.1(x) and 10.3(a) of the Loan Agreement with effect on and from the Effective Date until 12:00 am on January 1, 2010, provided that the Guarantor shall maintain the following between the Effective Date and 12:00 am on January 1, 2010 (and for the avoidance of doubt the requirements of Clauses 10.1(x) and 10.3(a) of the Loan Agreement shall be reinstated at 12:01 am on January 1, 2010 and shall be effective at all times thereafter): (a) at all times, cash and Cash Equivalents of not less than $40,000,000, to be tested on the last day of each month; and (b) a Consolidated Interest Charges Coverage Ratio of not less than 1.10 to 1.00 at June 30, 2009, 1.35 to 1.00 at September 30, 2009 and 1.75 to 1.00 at December 31, 2009. For purposes of (a) and (b) above: “Attributable Indebtedness” means, on any date: (i) in respect of any Capitalized Lease of any person, the capitalized amount thereof that would appear on a balance sheet of such person prepared as of such date in accordance with GAAP; (ii) in respect of any Synthetic Lease Obligation, the capitalized amount of the remaining lease or similar payments under the relevant lease or other applicable agreement or instrument that would appear on a balance sheet of such person prepared as of such date in accordance with GAAP if such lease or other agreement or instrument were accounted for as a Capitalized Lease; and (iii) all Synthetic Debt of such person. “Capitalized Leases” means all leases that have been or should be, in accordance with GAAP, recorded as capitalized leases. “Cash Equivalents” means any of the following types of Investments, to the extent owned by the Guarantor or any of its Subsidiaries free and clear of all Security Interests (other than Security Interests created under the Finance Documents and other Security Interests permitted hereunder): (i) readily marketable obligations issued or directly and fully guaranteed or insured by the United States of America or any agency or instrumentality thereof having maturities of not more than 360 days from the date of acquisition thereof; provided that the full faith and credit of the United States of America is pledged in support thereof; (ii) time deposits with, or insured certificates of deposit or bankers’ acceptances of, any commercial bank that (1) (A) is a Lender or (B) is organized under the laws of the United States of America, any state thereof or the District of Columbia or is the principal banking subsidiary of a bank holding company organized under the laws of the United States of America, any state thereof or the District of Columbia, and is a member of the Federal Reserve System, (2) issues (or the parent of which issues) commercial paper rated as described in clause (iii) of this definition and (3) has combined capital and surplus of at least $1,000,000,000, in each case with maturities of not more than 90 days from the date of acquisition thereof; (iii) commercial paper issued by any person organized under the laws of any state of the United States of America and rated at least “Prime-1” (or the then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in each case with maturities of not more than 180 days from the date of acquisition thereof; and (iv) Investments, classified in accordance with GAAP as current assets of the Guarantor or any of its Subsidiaries, in money market investment programs registered under the Investment Company Act of 1940, which are administered by financial institutions that have the highest rating obtainable from either Moody’s or S&P, and the portfolios of which are limited solely to Investments of the character, quality and maturity described in clauses (i), (ii) and (iii) of this definition. “Consolidated EBITDA” means, at any date of determination, an amount equal to Consolidated Net Income of the Guarantor and its Subsidiaries on a consolidated basis for the most recently completed Measurement Period, plus the following to the extent deducted in calculating such Consolidated Net Income (and without duplication): (i) Consolidated Interest Charges; (ii) the provision for Federal, state, local and foreign income taxes payable; (iii) depreciation and amortization expense; (iv) net losses from the sales of Ships as permitted under this Agreement or vessels as permitted under the Bank of America Credit Facility; and (v) any noncash impairment charges incurred during each fiscal year of the Guarantor and its Subsidiaries ending December 31, 2008 and December 31, 2009 in respect of any of the Guarantor’s or its Subsidiaries’ goodwill and vessels (in each case of or by the Guarantor and its Subsidiaries for such Measurement Period), minus, to the extent included in calculating such Consolidated Net Income, all net gains from the sales of Ships as permitted under this Agreement or vessels as permitted under the Bank of America Credit Facility (in each case of or by the Guarantor and its Subsidiaries for such Measurement Period), provided that, to the extent characterized as interest on the income statements of the Guarantor and its
